EXHIBIT 10.7

 
AMENDED AND RESTATED BYLAWS
OF
Digital Valleys Corp.
 
 
     The following are the Bylaws of Digital Valleys Corp., a Nevada
corporation:
 
ARTICLE I.   Office
 
     The principal office of the Corporation in the State of Nevada shall be
located at such place as the Board of Directors may from time to time determine.
The Corporation may have such other offices, either within or without the State
of Nevada, as the Board of Directors may designate or as the business of the
Corporation may require from time to time. The registered office of the
Corporation as required by the Nevada Corporation Act to be maintained in the
State of Nevada, may be, but is not required to be identical to the principal
office and the address of the registered agent may be changed from time to time
by the Board of Directors.
 
ARTICLE II.   Shareholders
 
     SECTION 1.  Annual Meeting. The annual meeting of the Shareholders shall be
held between January 1st and December 31st each year, on such date and at such
hour as may be specified in the Notice of Meeting or in a duly executed Waiver
of Notice thereof, for the purpose of electing Directors and for the transaction
of such other business as may come before the meeting. If the day fixed for the
annual meeting shall be a legal holiday in the State of Nevada, such meeting
shall be held on the next succeeding business day. If the election of Directors
shall not be held on the day designated herein for any annual meeting of the
Shareholders, or at any adjournment thereof, the Board of Directors shall cause
the election to be held at a special meeting of the Shareholders as soon
thereafter as conveniently may be. Failure to hold the annual meeting within the
above-proscribed time shall not act as forfeiture or grounds for dissolution of
the Corporation.
 
     SECTION 2.  Special Meetings. Special meetings of the Shareholders, for any
purpose or purposes, may be called by (a) the President, (b) the Chief Executive
Officer (“CEO”), or (c) the Secretary at the request in writing of a majority of
the Board of Directors, or at the request in writing of Shareholders owning a
majority in amount of the entire capital stock of the corporation issued and
outstanding and entitled to vote.  Such request shall state the purpose or
purposes of the proposed meeting.
 
     SECTION 3.  Place of Meeting. The Board of Directors may designate any
place, either within or without the State of Nevada, unless otherwise prescribed
by statute, as the place of meeting for any annual meeting of Shareholders or
for any special meeting of Shareholders called by the Board of Directors. If no
designation is made by the Board, or if a special meeting is otherwise called,
the place of meeting shall be the principal office of the Corporation in the
State of Nevada. Notwithstanding the first two sentences of this Section, a
Waiver of Notice signed by all Shareholders entitled to vote at a meeting,
whether an annual or special meeting, may designate any place, either within or
without the State of Nevada, unless otherwise prescribed by statute, as the
place of the holding of such meeting.
 
 
 
 

--------------------------------------------------------------------------------

 
 
     SECTION 4.  Notice of Meeting. Written or printed notice stating the place,
day and hour of the meeting and, in the case of a special meeting, the purpose
or purposes for which the meeting is called, shall be delivered to each
Shareholder of record entitled to vote at such meeting not less than ten (10)
nor more than sixty (60) days before the date of the meeting, either personally
or by first-class mail, by or at the direction of the President, the Secretary,
or the person or persons calling the meeting. If mailed, such notice shall be
deemed to be delivered when deposited in the United States mail addressed to the
Shareholder at his address as it appears on the records of the Corporation, with
the postage thereon prepaid. Notice may be waived in accordance with Article
XII.
 
     SECTION 5.  Fixing of Record Date. The Board of Directors may fix a date,
not less than ten (10) nor more than sixty (60) days before the date set for any
meeting of the Shareholders, as the record date as of which the Shareholders of
record entitled to notice of and to vote at such meeting and any adjournment
thereof shall be determined.
 
     SECTION 6.  Quorum. One-third (1/3) of the outstanding shares of the
Corporation entitled to vote, represented in person or by proxy, shall
constitute a quorum at a meeting of the Shareholders. When a meeting is
adjourned to another time or place, it shall not be necessary to give any notice
of the adjourned meeting if the time and place to which the meeting is adjourned
are announced at the meeting at which the adjournment is taken, and any business
may be transacted at the adjourned meeting that might have been transacted at
the original date of the meeting. If, however, after the adjournment, the Board
fixes a new record date for the adjourned meeting, a notice of the adjourned
meeting shall be given in compliance with Section 4 of this article to each
Shareholder of record on the new record date entitled to vote at such meeting.
After a quorum has been established at a Shareholders’ meeting, the subsequent
withdrawal of Shareholders, so as to reduce the number of shares entitled to
vote at the meeting below the number required for a quorum, shall not affect the
validity of any action taken at the meeting or any adjournment thereof.
 
     SECTION 7.  Proxies. Every Shareholder entitled to vote at a meeting of
shareholders or to express consent or dissent without a meeting, or his duly
authorized attorney-in-fact, may authorize another person or persons to act for
him by proxy. The proxy must be executed in writing by the Shareholder or his
duly authorized attorney-in-fact. Such proxy shall be filed with the Secretary
of the Corporation before or at the time of such meeting or at the time of
expressing such consent or dissent without a meeting. No proxy shall be valid
after the expiration of eleven (11) months of the date thereof unless provided
otherwise in the proxy.
 
     SECTION 8.  Voting of Shares. Each outstanding share of stock shall be
entitled to one (1) vote upon each matter submitted to a vote at a meeting of
the Shareholders. If a quorum is present, the affirmative vote of a majority of
the shares represented at the meeting and entitled to vote on the subject matter
shall be the act of the Shareholders unless a greater number is required by the
Nevada Statutes.
 
     SECTION 9.  Voting of Shares by Certain Holders. Shares of stock standing
in the name of another corporation may be voted by the officer, agent or proxy
designated by the Bylaws of the corporate Shareholder or, in the absence of any
applicable bylaw, by such person as the board of
 
 
-2-
 

--------------------------------------------------------------------------------

 
 
directors of the corporate shareholder may designate. Proof of such designation
may be made by presentation of a certified copy of the bylaws or other
instrument of the corporate Shareholder. In the absence of any such designation
or, in case of conflicting designation by the corporate Shareholder, the
chairman of the board, the president, any vice president, the secretary, and the
treasurer of the corporate shareholder shall be presumed to possess, in that
order, authority to vote such shares.
 
     Shares of stock held by an administrator, executor, guardian or conservator
may be voted by him, either in person or by proxy, without a transfer of such
shares into his name.
 
     Shares of stock standing in the name of a trustee may be voted by him,
either in person or by proxy, but no trustee shall be entitled to vote shares
held by him without a transfer of such shares into his name.
 
     Shares of stock standing in the name of a receiver may be voted by such
receiver, and shares held by or under the control of a receiver may be voted by
such receiver without the transfer thereof into his name, if authority so to do
be contained in an appropriate order of the court by which such receiver was
appointed.
 
     A Shareholder whose shares of stock are pledged shall be entitled to vote
such shares until the shares have been transferred into the name of the pledgee,
and thereafter the pledgee or his nominee shall be entitled to vote the shares
so transferred.
 
     Treasury shares, shares of its own stock owned by another corporation the
majority of the voting stock of which is owned or controlled by it, and shares
of its own stock held by a corporation in a fiduciary capacity shall not be
voted, directly or indirectly, at any meeting and shall not be counted in
determining the total number of outstanding shares at any given time.
 
     SECTION 10.  Action Without a Meeting. Any action required by law to be
taken at any meeting of Shareholders of the Corporation or any action which may
be taken at a meeting of Shareholders, may be taken without a meeting, without
prior notice, and without a vote if a consent in writing, setting forth the
action so taken, shall be signed by the holders of the majority of shares of
stock in the Corporation. If any class of shares is entitled to vote as a class,
such written consent shall be required of the holders of a majority of the
shares of each class of shares entitled to vote as a class thereon and of the
total shares entitled to vote.
 
     In the event that the action to which the shareholder’s consent is such as
would have required the filing of a certificate under any other section of the
law if such action had been voted on by shareholders in a meeting hereof, the
certificate filed under such other section shall state that written consent has
been given in accordance with the provisions of Nevada Statutes.
 
ARTICLE III.   Board of Directors
 
     SECTION 1.  General Powers. All corporate powers shall be exercised by or
under the authority of, and the business and affairs of the Corporation shall be
managed under the direction of, the Board of Directors.
 
-3-
 

--------------------------------------------------------------------------------

 
 
     SECTION 2.  Number, Tenure and Qualification. The number of Directors of
the Corporation shall be fixed by the Board of Directors and may be increased or
decreased from time to time, provided the Corporation shall always have at least
one (1) Director. Each Director shall hold office until the next annual meeting
of Shareholders and until his successor shall have been elected and qualified,
or until his earlier resignation, removal from office, or death. Registration of
Directors shall be in accordance with Article V hereinafter.
 
     SECTION 3.  Removal. Any Director may be removed with or without cause by
vote of the holders of a majority of the shares entitled to vote at an election
of Directors, but such removal shall be without prejudice to the contract
rights, if any, of the person so removed. Election or appointment of a director
shall not of itself create contract rights.
 
     SECTION 4.  Regular Meetings. A regular meeting of the Board of Directors
shall be held without other notice than this Bylaw, except as provide in Article
XIV of these Bylaws, immediately after and at the same place as the annual
meeting of Shareholders. The Board of Directors may provide, by resolution, the
time and place for the holding of additional regular meetings without other
notice than such resolution.
 
     SECTION 5.  Special Meetings. Special meetings of the Board of Directors
may be called by (a) the President; (b) the CEO; or (c) the Secretary on the
written request of a majority of the Board of Directors. The person or persons
authorized to call special meetings of the Board of Directors may fix the place
for holding any special meeting of the Board of Directors called by him/them.
 
     SECTION 6.  Notice. Notice of any special meeting shall be given at lease
two (2) days before the meeting by written notice delivered personally, or by
mail or electronic mail, or by telegram or cablegram to each Director at his
business address, unless in case of emergency, the Chairman of the Board or the
President shall prescribe a shorter notice to be given personally or by
telegraphing each Director at his residence or business address. If a notice of
meeting is mailed, such notice shall be deemed to be delivered when deposited in
the United States mail so addressed, with postage thereon prepaid. If the notice
of meeting is provided by electronic mail, the notice shall be deemed delivered
when sent, if receipt has been confirmed by the recipient. Any Director may
waive notice of any meeting, before or after the meeting in accordance with
Article XII. The attendance of a Director at a meeting shall constitute a waiver
of notice of such meeting and a waiver of any and all objections to the place of
the meeting, the time of the meeting, or the manner in which it has been called
or convened, except when a Director states, at the beginning of the meeting, any
objection to the transaction of business because the meeting is not lawfully
called or convened.
 
     SECTION 7.  Quorum. A majority of the number of Directors fixed pursuant to
Section 2 of this Article shall constitute a quorum for the transaction of
business at any meeting of the Board of Directors. A majority of the Directors
present, whether or not a quorum exists, may adjourn any meeting of the Board of
Directors to another time and place. Notice of any such adjourned meeting shall
be given to the Directors who were not present at the time of the adjournment
and, unless the time and place of the adjourned meeting are announced at the
time of the adjournment, to the other Directors.
 
 
-4-
 

--------------------------------------------------------------------------------

 
 
     SECTION 8.  Manner of Acting. The act of the majority of the Directors
present at a meeting at which a quorum is present shall be the act of the Board
of Directors.
 
     SECTION 9.  Vacancies. Any vacancy occurring in the Board of Directors,
including any vacancy created by reason of an increase in the number of
Directors, may be filled by the affirmative vote of a majority of the
Shareholders or a majority of the Board of Directors. A Director elected to fill
a vacancy shall hold office only until the next election of Directors by the
Shareholders, or until his earlier resignation, removal from office or death.
 
     SECTION 10.  Compensation. By resolution of the Board of Directors, the
Directors may be paid their expenses, if any, of attendance at each meeting of
the Board of Directors, and may be paid a fixed sum for attendance at each
meeting of the Board of Directors or a stated salary as Director. No such
payment shall preclude any Director from serving the Corporation in any other
capacity and receiving compensation therefore.
 
     SECTION 11.  Presumption of Assent. A Director of the Corporation who is
present at a meeting of the Board of Directors at which action on any corporate
matter is taken shall be presumed to have assented to the action taken, unless
he votes against such action or abstains from voting in respect thereto because
of an asserted conflict of interest.
 
     SECTION 12.  Constructive Presence at a Meeting. A member of the Board of
Directors may participate in a meeting of such Board by means of a conference
telephone or similar communications equipment, by means of which all persons
participating in the meeting can hear each other at the same time. Participating
by such means shall constitute presence in person at a meeting.
 
     SECTION 13.  Action without a Meeting. Any action required by law to be
taken at any meeting of the Directors of the Corporation or any action which may
be taken at a meeting of the Directors, may be taken without a meeting if a
consent in writing, setting forth the action so to be taken, signed by all of
the Directors, is filed in the minutes of the proceedings of the Board. Such
consent shall have the same effect as a unanimous vote.
 
ARTICLE IV.   Officers.
 
     SECTION 1.  Number of Qualifications. The officers of the Corporation shall
be the President and/or a CEO, a Secretary and a Treasurer, each of whom shall
be elected by the Board of Directors. Such other officers and assistant
officers and agents as may be deemed necessary may be elected or appointed by
the Board of Directors. Any two (2) or more offices may be held by the same
person.
 
     SECTION 2.  Election and Term of Office. The officers of the Corporation
shall be elected annually by the Board of Directors at the regular meeting of
the Board of Directors held after each annual meeting of the shareholders. If
the election of officers shall not be held at such meeting, such election shall
be held as soon thereafter as conveniently may be. Each officer shall hold
office until his successor shall have been duly elected and shall have qualified
or until his earlier resignation, removal from office or death. Resignation of
officers shall be in accordance with Article V.
 
 
-5-
 

--------------------------------------------------------------------------------

 
 
 
     SECTION 3.  Removal. Any officer or agent elected or appointed by the Board
of Directors may be removed by the Board of Directors with or without cause, but
such removal shall be without prejudice to the contract rights, if any, of the
person so removed. Election or appointment of an officer or agent shall not of
itself create contract rights.
 
     SECTION 4.  Vacancies. A vacancy, however occurring, in any office may be
filled by the Board of Directors for the unexpired portion of the term.
 
     SECTION 5.  President. The CEO of the Corporation or the President (if no
CEO is appointed) shall be the principal executive officer of the Corporation
and, subject to the control of the Board of Directors, shall in general
supervise and control all of the business affairs of the Corporation. He shall,
when present, preside at all meetings of the Shareholders and of the Board of
Directors, unless the Board of Directors has elected a Chairman of the Board and
the Chairman of the Board is present at such meeting. The President may sign
deeds, mortgages, bonds, contracts, or other instruments which the Board of
Directors has authorized to be executed, except in cases where the signing and
execution thereof shall be expressly delegated by the Board of Directors or by
these Bylaws to some other officer or agent of the Corporation, or shall be
required by law to be otherwise signed or executed; and in general shall perform
all duties as from time to time may be assigned to him by the Board of
Directors.
 
     SECTION 6.  Vice-President. If a Vice-President is elected or appointed, in
the absence of the President or in the event of his death, inability or refusal
to act, the Vice-President shall have the duties of the President, and when so
acting, shall have all the powers of, and be subject to all the restrictions
upon, the President. The Vice-President shall perform such other duties as from
time to time may be assigned to him by the President or the Board of Directors.
 
     SECTION 7.  Secretary. The Secretary shall: (a) keep the minutes of all the
meetings of the shareholders and the Board of Directors in one or more books
provided for that purpose; (b) see that all notices are duly given in accordance
with the provisions of these Bylaws or as required by law; (c) be custodian of
the corporate records and of the seal of the Corporation and see that the seal
of the Corporation is affixed to all documents the execution of which on behalf
of the Corporation under its seal is duly authorized; (d) keep a register of the
post office address of each shareholder; (e) have general charge of the stock
transfer books of the Corporation; and (f) in general perform all duties
incident to the office of Secretary and such other duties as from time to time
may be assigned to him by the President or by the Board of Directors.
 
     SECTION 8.  Treasurer. The Treasurer or, if appointed, the Chief Financial
Officer shall: (a) have charge and custody of and be responsible for all funds
and securities of the Corporation; receive and give receipts for moneys due and
payable to the Corporation from any source whatsoever, and deposit all such
moneys in the name of the Corporation in such banks, trust companies or other
depositories as shall be selected in accordance with the provisions of Article
VI of these Bylaws; and (b) in general perform all of the duties incident to the
office of Treasurer and such other duties as from time to time may be assigned
to him by the President or by the
 
 
 
-6-
 

--------------------------------------------------------------------------------

 

Board of Directors. If required by the Board of Directors, the Treasurer shall
give a bond for the faithful discharge of his duties in such sum and with such
surety or sureties as the Board of Directors shall determine.
 
     SECTION 9.  Salaries. The salaries of the officers shall be fixed from time
to time by the Board of Directors and no officer shall be prevented from
receiving such salary by reason of the fact that he is also a Director of the
Corporation.
 
     SECTION 10.  Disqualification of an Officer. If any officer is elected to a
public office or accepts employment that, pursuant to existing law, places
restrictions or limitations upon his continued rendering of service to the
Corporation, then such officer shall no longer be qualified to serve as an
officer to the Corporation and he shall be deemed to have forthwith submitted
his resignation as an officer of the Corporation.
 
ARTICLE V.   Resignations
 
     Any Director or Officer of the Corporation may resign at any time by giving
written notice to the Board of Directors, and if there are no Directors then to
all of the Shareholders. Any such resignation shall take effect at the time
specified therein, or, if the time be not specified therein, upon its acceptance
by the party or parties to whom notice is given hereunder.
 
ARTICLE VI.   Contracts, Loans, Checks and Deposits
 
     SECTION 1.  Contracts. The Board of Directors may authorize any officer or
officers, agent or agents, to enter into any contract or execute and deliver any
instrument in the name of and on behalf of the Corporation, unless otherwise
restricted by law. Such authority may be general or confined to specific
instances.
 
     SECTION 2.  Loans. No loans shall be contracted on behalf of the
Corporation and no evidence of indebtedness shall be issued in its name unless
authorized by a resolution of the Board of Directors. Such authority may be
general or confined to specific instances.
 
     SECTION 3.  Checks, Drafts, etc. All checks, drafts or other orders for the
payment of money, notes or other evidences of indebtedness issued in the name of
the Corporation, shall be signed by such officer or officers, agent or agents of
the Corporation and in such manner as shall from time to time be determined by
resolution of the Board of Directors.
 
     SECTION 4.  Deposits. All funds of the Corporation not otherwise employed
shall be deposited from time to time to the credit of the Corporation in such
banks, trust companies or other depositories as the Board of Directors may
select.
 
ARTICLE VII.   Certificates for Shares and Their Transfer
 
     SECTION 1.  Certificates for Shares. Certificates representing shares of
the Corporation shall be in such form as shall be determined by the Board of
Directors. Such certificates shall be
 
 
 
-7-
 

--------------------------------------------------------------------------------

 
 
signed by the President and by the Secretary or by such other officers
authorized by law and by the Board of Directors so to do. All certificates for
shares shall be consecutively numbered or otherwise identified. The name and
address of the person to whom the shares represented thereby are issued, with
the number of shares and date of issue, shall be entered in the corporate
records. All certificates surrendered to the Corporation for transfer shall be
cancelled and no new certificate shall be issued until the former certificate
for a like number of shares shall have been surrendered and cancelled, except
that in case of a lost, destroyed or mutilated certificate a new one may be
issued therefore upon such terms and indemnity to the Corporation as the Board
of Directors may prescribe.
 
     SECTION 2.  Transfer of Shares. Transfer of shares of the Corporation shall
be made in the records of the Corporation only when the holder of record thereof
or his legal representative, or his attorney thereunto authorized by power of
attorney duly executed and filed with the Secretary of the Corporation, shall
furnish proper evidence of authority to transfer, and when there is surrendered
for cancellation the certificate for such shares, properly endorsed. The person
in whose name shares stand on the books of the Corporation shall be deemed by
the Corporation to be the owner thereof for all purposes.
 
ARTICLE VIII.   Fiscal Year
 
     The fiscal year of the Corporation shall be as determined by the Board of
Directors of the Corporation.
 
ARTICLE IX.   Dividends
 
     The Board of Directors may from time to time declare, and the Corporation
may pay, dividends on its outstanding shares in the manner and upon the terms
and conditions provided by law and its Articles of Incorporation.
 
ARTICLE X.   Indemnification
 
     The Corporation shall indemnify any Director or officer or any former
Director or officer, to the full extent permitted by law.
 
ARTICLE XI.   Seal
 
     The Board of Directors may provide a corporate seal which shall be circular
in form and shall have inscribed thereon the name of the Corporation and the
state of incorporation and the words, “Corporate Seal”. As an alternative to an
official corporate seal, the signature of the Secretary or other officer of the
Corporation on a facsimile or graphical image of a corporate seal shall serve as
the official “corporate seal” of the Corporation.
 
 


-8-
 

--------------------------------------------------------------------------------

 

ARTICLE XII.   Waiver of Notice
 
     Unless otherwise provided by law, whenever any notice is required to be
given to any Shareholder or Director of the Corporation under the provisions of
these Bylaws or under the provisions of the Articles of Incorporation, a waiver
thereof in writing, or written consent as to the action to be taken for which
the notice was given, signed by the person or persons entitled to such notice,
whether before or after the time stated therein, shall be deemed equivalent to
the giving of such notice.
 
ARTICLE XIII.   Rules of Order
 
     Roberts’ Rules of Order shall prescribe the rules of conduct for all
meetings of the Corporation so far as not inconsistent with the laws of Nevada,
with the Articles of Incorporation, or with these Bylaws.
 
 
ARTICLE XIV.   Amendments
 
     These Bylaws may be altered, amended or repealed and new Bylaws may be
adopted (a) by a vote of a majority of the Shareholders, at any regular
Shareholders’ meeting or at any special Shareholders’ meeting provided notice of
the proposed change is given in the notice of such special meeting or (b) by a
vote of the majority of the Board of Directors.
 
ARTICLE XV.   Procedure Upon Death or Disqualification of a Sole Shareholder
 
     As provided in Article II of the Articles of Incorporation of the
Corporation, the Corporation shall have perpetual existence. Therefore, in the
event of the death or disqualification of a sole Shareholder, then, and in that
event, unless the stock of the deceased or disqualified Shareholder is sold to a
person who is qualified to be a Shareholder of the Corporation pursuant to the
provisions of Section 11 of Article II of these bylaws, the Articles of
Incorporation of the Corporation shall be forthwith amended so that it may
continue on as a general corporation to conduct other businesses authorized by
the provisions of Nevada Statutes.
 
 
     
-9-
 

--------------------------------------------------------------------------------

 

 
 
The foregoing is a true and correct copy of the Bylaws of Digital Valleys Corp.
as approved by the Directors of the Corporation on the 16th day of June, 2011.
 
 
ATTEST: 
                           
Secretary 
 
Treasurer 
                       
June 16, 2011
 
June 16, 2011
Date 
 
Date 
           

 
 
 
 
 
 
-10-
 

--------------------------------------------------------------------------------

 


 